896 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jasper HARRIS, Jr., Plaintiff-Appellant,v.Ray FORD;  Pat Crane;  Susan M. Mayes;  Ms. Livingston;  V.Jeters;  S. Farmer;  Katherine M. Bradshaw;Gloria Brown;  Cynthia Ann JacksonSmith, Defendants-Appellees.
No. 89-2102.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 29, 1989.Decided:  Feb. 7, 1990.

Jasper Harris, Jr., appellant pro se.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jasper Harris, Jr., appeals from the district court's order dismissing his action regarding a child support order and visitation rights for lack of jurisdiction.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Harris v. Ford, C/A No. 89-330-R (E.D.Va. May 26, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.